            Case 1:20-cr-00080-LTS Document 18 Filed 07/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :          20-CR-80 (LTS)
                                                                       :
RUI XIANG CAI,                                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 A telephonic pretrial conference is scheduled to take place in the above captioned

case on August 10, 2020, at 10:00 a.m. To access the call, participants must dial 888-363-4734,

enter the access code 1527005, and the security code 9486. (Members of the press and public

may call the same number, but will not be permitted to speak during the conference.)

                 During the call, participants are directed to observe the following rules:

                 1.       Use a landline whenever possible.

                 2.       Use a handset rather than a speakerphone.

                 3.       All callers to the line must identify themselves if asked to do so.

                 4.       Identify yourself each time you speak.

                 5.       Mute when you are not speaking to eliminate background noise.

                 6.       Spell proper names.

                 Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media




ORDER SCHED TELE CONF.DOCX                                VERSION JULY 28, 2020                    1
          Case 1:20-cr-00080-LTS Document 18 Filed 07/28/20 Page 2 of 2




credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

       SO ORDERED.

Dated: New York, New York
       July 28, 2020
                                                             __/s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




ORDER SCHED TELE CONF.DOCX                         VERSION JULY 28, 2020                             2
